Appellant sued appellees for the price of four pianos, which were contracted to be sold to appellees, but which were burned in the storage house of McCrary Storage Company.
Appellant's first assignment of error complains of the action of the court in sustaining exception to paragraph No. 2 of appellant's supplemental petition, wherein it was alleged that appellees were estopped to deny the delivery of the pianos. This error, if any, was harmless, inasmuch as the court admitted all the evidence upon this subject
All of the other assignments of error relate to matters which cannot be reviewed by this court except upon bills of exceptions. No such bills of exceptions appear in the record.
Finding no error of record, the judgment of the trial court is affirmed.
Affirmed.